Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the amendment filed on 04/21/2021.
Claims 1 and 3 have been amended.	
Claim 2 has been canceled.
Claims 1 and 3-20 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 04/21/2021 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Response to Arguments


3.	This office action has been issued in response to amendment filed 04/21/2021. Claims 1 and 3-20 are pending. Applicants’ arguments have been carefully and respectfully considered in light of the instant amendment as they relate to the claim rejections under 35 USC 103 as will be discussed below. Accordingly, this action has been made final.
	(1) Claims 10 and 17 have not been amended and are currently similar to the original claims 1 and 8. 

Claim Rejections - 35 USC § 102

4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6. 	Claims 10 and 17 and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holstege et al (US 20140201211).
Claim 10:
Holstege suggests a computer-implemented method executed by at least one processor for processing and storing partial data tuples from a streaming application in a database system comprising: receiving partial tuples from at least one operator of the streaming application [Par 23, query application is considered to be a streaming application because query application is implemented by searching the Internet or the world-wide web]; and storing the partial tuples in the database system using a partial tuple index to coordinate recombination of corresponding partial tuples [Par 23 and 32-34, partial tuple is stored and indexed. The index can be used for searching].
Claim 17:

Holstege suggests wherein the tuple index includes a tuple identifier and a relative record number that points to a location in the data table where a corresponding partial tuple was previously stored [Par 23 and 32-34, index is used to keep track of data].

Allowable Subject Matter

7. 	Claims 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 1, 3-9 and 18-20 are in conditions for allowance.

Conclusion

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136 (a)
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
05/03/2021

/HUNG D LE/Primary Examiner, Art Unit 2161